internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-115223-98 date date legend estate a b c x date1 will court x this responds to your letter submitted on behalf of estate requesting a ruling regarding the classification of trust a and trust b created under will as qualified subchapter_s trusts under sec_1361 of the internal_revenue_code facts plr-115223-98 a died on date1 leaving will to control the distribution of his property paragraph sixth of will provides for the creation of trust a and trust b hereinafter trusts to be administered under paragraph eighth under will trusts were funded with x shares of x a subchapter_s_corporation under the current version of paragraph eighth trusts do not meet the definition of qualified subchapter_s trusts under sec_1361 if a favorable private_letter_ruling is issued in this case the taxpayer will file a petition with court to reform trusts in accordance with the terms contained in taxpayer’s ruling_request paragraph eighth will be reformed so that trusts are administered under the terms and conditions described below all of the income of trusts will be paid to or for the benefit of b in quarterly or other convenient installments if the income of trusts is insufficient to provide adequately for b’s health and support the trustee may pay or apply for those purposes first from the principal of trust b and then from the principal of trust a provided that none of the principal of trust a is distributed so long as readily marketable asserts remain in trust b such sum or sums as the trustee determines neither trust a nor trust b will terminate during b’s life upon b’s death the trustee shall divide the remaining principal of trust a and trust b if any into as many shares as there are children of a then living and previously deceased children of a leaving issue the share set apart for the issue of a previously deceased child will be distributed to the issue each share set apart for a living child will be held as a separate trust for each child the income and principal of each share shall be distributed as follows a b all of the net_income will be payable to or for the benefit of the child in quarterly or other convenient installments when the child with the exception of c whose share shall continue in trust reaches the age of years the trustee will distribute to the child one-third of the trust principal at its then value the trustee will continue to hold and administer the remainder of each trust share and will distribute all of the net_income therefrom to each child quarterly or in other convenient installments when the child with the exception of c reaches the age of years the trustee will distribute plr-115223-98 c d e f to the child one-half of the trust principal at its then value the trustee will continue to hold and administer the remainder of each trust share and will distribute all of the net_income therefrom to each child quarterly or in other convenient installments when the child with the exception of c reaches the age of years the trust will terminate and the entire remaining principal will be distributed to each child the trustee will continue to hold and administer the balance of the principal of c’s trust share and will pay all of the income therefrom to or for c’s benefit in quarterly or other convenient installments until c’s death furthermore the trustee may pay or apply out of the principal of the trust if necessary outpatient and hospital expenses related to c’s treatment for a medical problem diagnosed at the date of execution of the will the trust share set_aside for c will not terminate during c’s life if any child dies after the separate trust share has been set_aside but before the entire trust principal is distributed to the child the trustee will distribute the trust share to or for the benefit of the issue of the predeceased child or to a’s then living issue if the predeceased child leaves no issue if a’s then living issue is still an income_beneficiary of any trust share established above the amount to be distributed to the living issue will be added to the principal of the issue’s existing trust share if at the time of a’s death or at the termination of any trust created by will all or a portion of trust principal vests in absolute ownership in a beneficiary who is under years old the trustee may distribute the trust fund’s assets either outright to the beneficiary or to a custodian under the new york uniform_transfers_to_minors_act if the assets are transferred to a custodian under the new york uniform_transfers_to_minors_act the custodian will pay distribute or apply the entire net_income of the principal held for the minor beneficiary for the beneficiary’s health support maintenance or education law and analysis plr-115223-98 sec_1361 provides that an s_corporation is with respect to a given year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder under sec_1361 a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 sec_1361 provides for the time and manner in which the beneficiary of a qsst may elect to have the provisions of sec_1361 apply included is the requirement that the qsst election must be filed within the month day period beginning on the day that the stock is transferred to the trust sec_1361 sets for the provisions a_trust instrument must contain for the trust to qualify as a qsst under sec_1361 the terms of the trust must require that i during the life of the current income_beneficiary there is only one income_beneficiary ii any corpus distributed during the life of the current beneficiary may be distributed only to that beneficiary iii the current income beneficiary’s interest terminates on the earlier of the beneficiary’s death or the trust’s termination and iv if the trust terminates during the current income beneficiary’s life the trust assets must be distributed to that beneficiary in addition sec_1361 requires that the trust must distribute all of its income within the meaning of sec_643 currently to one individual who is a united_states_resident or citizen sec_1361 also provides that a substantially separate and independent share of a_trust within the meaning of sec_663 is treated as a separate trust for purposes of sec_1361 and sec_1361 conclusion based upon the information submitted and our examination of the proposed terms that will govern trusts if the petition to modify is accepted and provided that all of the income within the meaning of sec_643 is distributed currently to the appropriate income_beneficiary we conclude that trusts as modified in accordance with the provisions discussed above will meet the definition of a qsst under sec_1361 as of the effective date of the court’s order approving the petition to modify except as specifically set forth above no opinion is expressed concerning the plr-115223-98 federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact a subchapter_s_corporation for federal tax purposes pursuant to a power_of_attorney on file with our office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
